Order entered May 15, 2019




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-18-01146-CV

                      WILLIAM DAVID HOLLIDAY, Appellant

                                           V.

                          JOSEPH WICKER GRAY, Appellee

                   On Appeal from the 160th Judicial District Court
                                Dallas County, Texas
                        Trial Court Cause No. DC-17-10117

                                       ORDER
      Before the Court is appellant’s May 3, 2019 motion for judgment against appellee. We

DENY the motion.


                                                  /s/   BILL WHITEHILL
                                                        JUSTICE